DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-9, 11-17 and 21, none of the prior art teaches or suggests, alone or in combination, a display device comprising: a filling pattern layer between the organic light emitting elements and the second base, the filling pattern layer comprising a first pattern portion and a second pattern portion alternately arranged along a same direction in a plan view, wherein the first pattern portion is in each of the pixels, the second pattern portion is at a boundary of each of the pixels and contacts the first pattern portion, wherein a refractive index of the second pattern portion is smaller than that of the first pattern portion, and  wherein the second pattern portion comprises a layer comprising air.
With respect to claims 18-20 and 22, none of the prior art teaches or suggests, alone or in combination, a display device comprising: a filling pattern layer between the first substrate and the second substrate, -5-Appin No. 16/583,136 Amdt date December 14, 2021 Reply to Office action of September 14, 2021 wherein the second substrate comprises a first wavelength conversion pattern in the first light outputting region that is configured to wavelength-convert light of a first color into light of a second color, wherein the filling pattern layer comprises a first pattern portion overlapping the first wavelength conversion pattern and a second pattern portion that surrounds the first pattern portion and is in the non-light outputting region, and wherein the second pattern portion comprises a layer comprising air.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN HAN/Primary Examiner, Art Unit 2818